Title: Vine Utley to Thomas Jefferson, 18 February 1819
From: Utley, Vine
To: Jefferson, Thomas


            
              
                Dr sir.
                Lyme County of New-London Conn. Feb. 18th 1819.
              
              I take the liberty to send you here enclosed the history of the Physical habits of the late Celebrated Dr Benj. Rush. I copy it from his own hand writing, which he sent to me, about a year before his Death.
              As, a Philosopher, and a Statesman, I have looked up to you sir, for many years as the Father of my Country. I view you with admiration, when I contemplate how much you have done to save this Republic from destruction,—at times, when it was on the very brink of ruin, by the powerful, and cunning hand of Aristocracy.
              With pleasure I often read, and reflect on the great work, modestly, st entitled “Notes on Virginia.”
              If your Excellency, will be so good as to send me a history of your Physical habits, (as soon as convenient) you will much oblige your friend, I say soon least the curtain of death should be drawn, before it is done,.—According to the common laws of Nature, you are about finishing the work that the Great first Cause alloted for you to do, here on this earth.—When you come to die, your death will be Lamented by all good, and honest men.
              
                I am very respectfully, your friend, and obt Servt
                Vine Utley.
              
            
            
              P.S. Sir, I believe their is still more to learn, relative to the connection of the constitutional powers, with the thinking, and literary habits of men.
            
          